
	

113 HR 4441 IH: American Pipeline Jobs and Safety Act of 2014
U.S. House of Representatives
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4441
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2014
			Mr. Nolan introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require pipelines regulated by the Secretary of Transportation to be made of steel that is
			 produced in the United States and originates from iron ore and taconite
			 mined and processed in the United States, for safety, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the American Pipeline Jobs and Safety Act of 2014.
		2.American steelSection 60102 of title 49, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(q)American steel
					(1)In generalNot later than 1 year after the date of enactment of this subsection, the Secretary shall prescribe
			 minimum safety standards requiring that any pipeline subject to this
			 chapter that is constructed or replaced after such date of enactment be
			 made of steel that—
						(A)is produced in the United States; and
						(B)originates from iron ore and taconite mined and processed in the United States.
						(2)Use of recycled materialsFor purposes of this subsection, steel that is recycled in the United States shall be considered to
			 be steel described in subparagraphs (A) and (B) of paragraph (1) if the
			 recycled materials are combined with iron ore and taconite mined and
			 processed in the United States.
					(3)Waivers
						(A)In generalIn prescribing safety standards under this subsection, the Secretary shall permit a waiver of the
			 requirements of paragraph (1) to the extent that the Secretary determines
			 such a waiver is necessary based on the estimate prepared under
			 subparagraph (B).
						(B)Annual demand and supply estimateThe Secretary shall prepare annually an estimate of—
							(i)the amount of steel likely to be needed to be produced to meet the requirements of paragraph (1);
			 and
							(ii)the production capacity of United States producers of steel described in subparagraphs (A) and (B)
			 of such paragraph.
							(C)Approval of sourcesThe Secretary shall ensure that steel permitted to be used in pipelines pursuant to a waiver under
			 this paragraph meets the same standards as steel described in
			 subparagraphs (A) and (B) of paragraph (1), and shall publish a list of
			 approved sources of steel so permitted.
						.
		3.Inspection and testing
			(a)TestingSection 60108(b) of title 49, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(4)Testing under this subsection shall include direct, pre-installation testing by the Secretary of
			 pipelines for quality verification..
			(b)Authorization of appropriationsSection 60125 of title 49, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(d)Inspection and testingThere is authorized to be appropriated $10,000,000 for each fiscal year to carry out direct,
			 pre-installation inspection and testing of pipelines under this chapter,
			 including testing of pipelines under section 60108(b)(4) and testing and
			 inspection of steel pursuant to section 60102(q)..
			
